PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


THE FRIENDS FOR FERRELL PARKWAY,          
LLC; C. RANDOLPH ZEHMER; ANDREA
M. KILMER; MARIO A. ROSALES, JR.;
JACK R. DAVEY,
               Plaintiffs-Appellants,
                  v.
JOHN P. STASKO, Refuge Manager,
Back Bay National Wildlife Refuge,                 No. 01-1899
United States Fish and Wildlife
Service, Department of the Interior,
in his official capacity; ANTHONY D.
LEGER, Refuge Chief, National
Wildlife System, United States Fish
and Wildlife Service, Department of
the Interior, in his official capacity,
                Defendants-Appellees.
                                          
            Appeal from the United States District Court
           for the Eastern District of Virginia, at Norfolk.
              Robert G. Doumar, Senior District Judge.
                           (CA-01-145-2)

                       Argued: January 22, 2002

                       Decided: February 28, 2002

        Before WILKINSON, Chief Judge, and MOTZ and
                  GREGORY, Circuit Judges.



Affirmed by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge Motz and Judge Gregory joined.
2            THE FRIENDS FOR FERRELL PARKWAY v. STASKO
                              COUNSEL

ARGUED: Carl Strass, Virginia Beach, Virginia, for Appellants.
Kent Pendleton Porter, Assistant United States Attorney, UNITED
STATES ATTORNEY’S OFFICE, Norfolk, Virginia, for Appellees.
ON BRIEF: Kenneth E. Melson, United States Attorney, UNITED
STATES ATTORNEY’S OFFICE, Norfolk, Virginia, for Appellees.


                               OPINION

WILKINSON, Chief Judge:

   Plaintiffs filed suit against John Stasko and Anthony Leger, in their
capacities as officials of the United States Fish and Wildlife Service
("FWS"). They sought judicial review of FWS’ actions in connection
with a proposed land transaction between FWS, the City of Virginia
Beach, Virginia, and Lotus Creek Associates, L.P., a private devel-
oper. FWS wanted to acquire the lands in order to protect sensitive
wetlands and wildlife habitat.

   The district court dismissed the case for lack of Article III standing.
Because none of the plaintiffs have constitutional standing to bring
this suit against FWS, we affirm the judgment of the district court.

                                    I.

   The Friends for Ferrell Parkway, LLC, C. Randolph Zehmer, a res-
ident of Sandbridge, Virginia, Andrea Kilmer, a resident of Lago Mar,
Virginia, Mario Rosales, Jr., a resident of Red Mill Farm, Virginia,
and Jack Davey, a resident of Lotus Creek, Virginia (collectively
"plaintiffs"), filed suit against John Stasko and Anthony Leger of
FWS. Stasko is Refuge Manager of the Back Bay National Wildlife
Refuge, and Leger is Refuge Chief of the National Wildlife System.
Plaintiffs sought to enjoin a proposed land transaction between FWS,
the City of Virginia Beach, Virginia ("the City"), and Lotus Creek
Associates, L.P., a private developer ("Lotus"). Plaintiffs’ complaint
focused on FWS’ anticipated acquisition of two pieces of property.
The first was a right of way owned by the City known as Ferrell VII.
             THE FRIENDS FOR FERRELL PARKWAY v. STASKO                3
The right of way was previously designated for construction of Ferrell
Parkway, a road that would bypass certain subdivisions and present
straighter access to Sandbridge, a resort area on the ocean. The sec-
ond was a piece of property owned by Lotus known as Phases II and
III of Lotus Creek, located adjacent to the Back Bay National Wildlife
Refuge ("Refuge") and south of Ferrell VII.

   Under the terms of the land transaction, FWS agreed to buy Phases
II and III of Lotus Creek from Lotus for inclusion in the Refuge in
exchange for the City’s agreeing to sell FWS the Ferrell VII right of
way. The City Council deemed preserving both parcels to be a neces-
sary environmental protection measure, and abandoned proposed
plans both to construct Ferrell Parkway and to allow development of
Lotus Creek. In particular, the City Council concluded that the protec-
tion of both parcels in a natural state was necessary to "help mitigate
natural and human threats to the Black Gut Natural Heritage Area and
its respective habitats, thereby reducing natural habitat destruction
and loss," and to "help reduce nonpoint source pollution loadings to
the Back Bay watershed." In addition, the City and FWS agreed that
the City would acquire FWS’ lands bordering Sandbridge Road for
the purpose of future road improvements by the City.

   Plaintiffs’ complaint alleged that FWS’ proposed acquisition of
Ferrell VII harmed them by not providing the benefits that the con-
struction of Ferrell Parkway would purportedly generate. These bene-
fits included providing Sandbridge residents with an emergency exit,
and providing residents of Lago Mar, Red Mill Farm, and Lotus
Creek with a route for through traffic to and from Sandbridge. Such
a route would allegedly prevent traffic from flowing through their res-
idential streets.

   Plaintiffs sought judicial review under the Administrative Proce-
dure Act, 5 U.S.C. § 702 et seq. They asserted that FWS was acting
in violation of a variety of federal statutes and regulations, including
the National Environmental Policy Act ("NEPA"), 42 U.S.C. § 4321
et seq., in seeking to acquire the Ferrell VII right of way. Plaintiffs
sought to enjoin on a preliminary and permanent basis the proposed
land acquisition.

   Plaintiffs’ amended complaint alleged that the sale of Phases II and
III of Lotus Creek to FWS would injure plaintiff Davey because the
4            THE FRIENDS FOR FERRELL PARKWAY v. STASKO
loss of that portion of Lotus Creek would make it impossible for the
Lotus Creek condominium community to function as intended. Plain-
tiffs further amended their complaint to allege that Phases II and III
lied outside the acquisition boundaries of the wildlife Refuge, and that
FWS’ actions in acquiring Lotus Creek constituted impermissible
local land use planning.

   On May 14, 2001, the district court dismissed plaintiffs’ case for
want of standing. Applying the standing requirements of Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992), the court found
that plaintiffs’ purported injuries were "merely conjectural and hypo-
thetical" for many reasons. First, access to Sandbridge Beach via
Sandbridge Road continued to exist. Further, plaintiffs were not pro-
hibited from obtaining better access to Sandbridge Beach, for the City
planned to improve Sandbridge Road with land gained from the trans-
action with FWS. In addition, roads through a nearby military instal-
lation were opened in an emergency to provide access. Moreover,
plaintiffs had no right under Virginia law to have a roadway con-
structed. See Va. Code Ann. § 15.2-2001 (Michie 1997 & Supp.
2000). And finally, plaintiffs’ traffic flow concerns were highly spec-
ulative because there was no guarantee the City would build Ferrell
Parkway even if it decided not to sell Ferrell VII.

   The court next turned to plaintiff Davey’s claim that he was injured
because his opportunity to see Lotus Creek developed would be
destroyed if the transaction were completed. The court thought it sig-
nificant that there would then be no future residents of Phases II and
III with whom he could share the costs of providing services to his
community. But it held that he could not establish causation or redres-
sability because Lotus — not FWS — caused his injury by deciding
to sell the land. Thus, no relief granted against FWS would guarantee
that the property would be developed. Plaintiffs appeal.

                                   II.

   Article III, Section 2 of the Constitution restricts the federal courts
to deciding actual cases and controversies. Among "[t]he several doc-
trines that have grown up to elaborate that requirement," the one "that
requires a litigant to have ‘standing’ to invoke the power of a federal
court is perhaps the most important." Allen v. Wright, 468 U.S. 737,
             THE FRIENDS FOR FERRELL PARKWAY v. STASKO                 5
750 (1984). The basic purpose of standing doctrine is to ensure that
the plaintiff has a sufficient personal stake in the outcome of a dispute
to render judicial resolution of it appropriate in a society that takes
seriously both "the idea of separation of powers" and, more funda-
mentally, the system of democratic self-government that such separa-
tion serves. Id. at 750-52. The doctrine encompasses both prudential,
"judicially self-imposed limits on the exercise of federal jurisdiction,"
and "a core component derived directly from the Constitution." Id. at
751; see also Defenders of Wildlife, 504 U.S. at 560.

   In order to satisfy Article III’s standing requirements, the plaintiff
must show that: (1) he has suffered an injury in fact; (2) the injury
is fairly traceable to the challenged action of the defendant; and (3)
it is likely, as opposed to merely speculative, that the injury will be
redressed by a favorable decision. Friends of the Earth, Inc. v.
Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000); see
also Defenders of Wildlife, 504 U.S. at 560-61; Allen, 468 U.S. at
751. The plaintiff bears the burden of establishing injury, traceability,
and redressability because it is the party seeking to invoke federal
jurisdiction. Defenders of Wildlife, 504 U.S. at 561; FW/PBS, Inc. v.
Dallas, 493 U.S. 215, 231 (1990).

   In addition, an association has standing to bring suit on behalf of
its members when: (1) its members would otherwise have standing to
sue as individuals; (2) the interests at stake are germane to the group’s
purpose; and (3) neither the claim made nor the relief requested
requires the participation of individual members in the suit. Laidlaw,
528 U.S. at 181; Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S.
333, 343 (1977). Only the first prong of associational standing is in
contention here insofar as plaintiff the Friends for Ferrell Parkway is
concerned.

   As we have previously recognized, the injury-in-fact element
requires that the plaintiff "suffer an invasion of a legally protected
interest which is concrete and particularized, as well as actual or
imminent." Friends of the Earth, Inc. v. Gaston Copper Recycling
Corp., 204 F.3d 149, 154 (4th Cir. 2000) (en banc) (citing Defenders
of Wildlife, 504 U.S. at 560). The alleged injury must not be "conjec-
tural or hypothetical." Laidlaw, 528 U.S. at 180; Defenders of Wild-
life, 504 U.S. at 560 (internal quotations omitted). The traceability
6            THE FRIENDS FOR FERRELL PARKWAY v. STASKO
requirement ensures that it is likely the plaintiff’s injury was caused
by the challenged conduct of the defendant, and not by the indepen-
dent actions of third parties not before the court. Gaston Copper, 204
F.3d at 154 (citing Defenders of Wildlife, 504 U.S. at 560). And the
redressability prong requires that it be likely, and not merely specula-
tive, that a favorable decision from the court will remedy the plain-
tiff’s injury. Id. (citing Defenders of Wildlife, 504 U.S. at 561).

   Although each of these three requirements of standing are analyti-
cally distinct and must be treated as such, "their proof often overlaps."
Gaston Copper, 204 F.3d at 154. And as we will now show, so too
can their absence of proof.

                                  III.

                                   A.

   In contending that they meet the injury-in-fact requirement, plain-
tiffs initially describe their alleged injuries as follows in their brief
before this court:

       FWS’ acquisition of Ferrell 7 will commit the plaintiffs
    to a diminished quality of life, with more noise, traffic, auto
    noise and fumes. They will have less emergency access,
    both in and out, and worsened opportunity to visit friends
    and other parts of Virginia Beach. Local streets will be less
    safe. Even if the Friends For Ferrell have no property inter-
    est of any kind in Ferrell 7, or in the completion of Lotus
    Creek as originally envisioned, they have a liberty interest
    in access to their community, and in continuation of their
    community, which cannot be destroyed without due process.

Here, plaintiffs characterize their purported injuries as residing in the
deleterious effects they believe FWS’ acquisition of Ferrell VII will
impart through precluding construction of Ferrell Parkway.

   And yet immediately following this description of their claimed
injuries, plaintiffs recharacterize them as follows:
             THE FRIENDS FOR FERRELL PARKWAY v. STASKO                7
       To put it another way, before the Transaction the Friends
    For Ferrell had the opportunity to lobby for construction of
    Ferrell 7, a needed roadway with much long time and cur-
    rent support. The Friends For Ferrell also had the opportu-
    nity to see Lotus Creek developed as planned. Before FWS’
    actions, Lotus Creek was planned to be a condominium
    community with private amenities. FWS illegally seeks to
    eliminate those opportunities and reduce Lotus Creek to a
    small number of homes with limited opportunities.

Here, plaintiffs do not "put it another way." Rather, they reconceptu-
alize their stated injuries from the effects of the absence of develop-
ment to the loss of their opportunity to prevent those effects. This is
a significant move, for a "central problem" in standing doctrine "is
how to characterize the relevant injury." Cass R. Sunstein, Standing
and the Privatization of Public Law, 88 Colum. L. Rev. 1432, 1464
(1988); see also Richard H. Fallon et al., Hart and Wechsler’s The
Federal Courts and The Federal System 148-49, 172 (4th ed. 1996).
Reformulating the proffered injury as a lost opportunity can have sig-
nificant consequences for the entire standing inquiry. See Sunstein,
supra, at 1463-66 (discussing the effect on the causation and redressa-
bility analyses of recharacterizing the injury as the deprivation of an
opportunity); Fallon et al., supra, at 148-49, 172 (same). In this case,
however, it ultimately makes no difference how plaintiffs conceptual-
ize their alleged injuries, as we demonstrate by applying standing
doctrine to each characterization in turn.

                                  B.

                                   1.

   To begin with, it is not at all clear that what plaintiffs call their
"liberty interest in access to their community, and in continuation of
their community" is "a legally protected interest." Defenders of Wild-
life, 504 U.S. at 560. As the district court found, the proposed sale of
Ferrell VII by the City to FWS impacts none of plaintiffs’ rights
because under Virginia law they have no entitlement to the construc-
tion of a roadway. Rather, the City has plenary power to determine
how its roadways will be planned and constructed. See Va. Code Ann.
§ 15.2-2001.
8            THE FRIENDS FOR FERRELL PARKWAY v. STASKO
   But even assuming that a legally cognizable injury is implicated in
this case, the effects plaintiffs posit that FWS’ purchase of Ferrell VII
would have on that interest are wholly speculative. As the district
court observed, plaintiffs are not deprived of access to Sandbridge
Beach by the purchase because access via Sandbridge Road continues
to exist. In addition, plaintiffs are not prohibited from obtaining
improved access to Sandbridge Beach. Indeed, the City contemplates
making improvements to Sandbridge Road with property it would
gain through the proposed land transaction with FWS. Further, emer-
gency access to and from Sandbridge Beach is not prevented via
Sandbridge Road, and roadways through the military installation next
to Sandbridge are opened in an emergency. Moreover, plaintiffs may
request that the City take action to address traffic concerns in their
neighborhoods.

   Finally, the allegations of increased traffic flow, auto noise and
auto fume problems due to the City’s failure to build the parkway are
highly speculative because there is no reason to have any confidence
that the City would build Ferrell Parkway if it decided not to sell Fer-
rell VII to FWS. Kilmer, the only plaintiff to testify concerning the
construction of Ferrell Parkway, conceded that there had been no
funding earmarked for its construction since 1995, and that the City
had abandoned plans to construct it. Kilmer stated only that she
"hoped" the parkway would be constructed some day while she still
lived in a nearby neighborhood. Indeed, she was not sure when the
preceding phase of the parkway was going to be built. She also agreed
with the district court that she lived "pretty far away" from the neigh-
borhood traffic problems about which plaintiffs complain. She further
acknowledged that the "major impact" on her from future traffic prob-
lems in her neighborhood was a proposed new development nearby.
Moreover, she did not anticipate that those problems would material-
ize for two-to-three years, and she admitted that it could take signifi-
cantly longer. Finally, she confessed that the present traffic conditions
on the road that she believed would become problematic for her were
"currently minimal."

  Under these circumstances, plaintiffs cannot satisfy the require-
ment that the injury in fact be "actual or imminent, not conjectural or
hypothetical." Laidlaw, 528 U.S. at 180; Defenders of Wildlife, 504
U.S. at 560 (internal quotations omitted). The purpose of the immi-
             THE FRIENDS FOR FERRELL PARKWAY v. STASKO                  9
nence requirement is "to ensure that the alleged injury is not too spec-
ulative for Article III purposes." Defenders of Wildlife, 504 U.S. at
564-65 n.2. It is pure conjecture to believe that, absent the sale of Fer-
rell VII to FWS, Ferrell Parkway would be built anytime in the near
future. As the Supreme Court has held, "[s]uch ‘some day’ intentions
— without any description of concrete plans, or indeed even any
specification of when the some day will be — do not support a find-
ing of the ‘actual or imminent’ injury" required to establish standing.
Id. at 564. The injury-in-fact prong of the standing inquiry cannot be
met by citizens hypothesizing about the speculative effects of an
absence of development.

   Plaintiff Davey’s allegation that he would be injured by FWS’ pos-
sible acquisition of Phases II and III of Lotus Creek presents a some-
what closer case. He claims that if the proposed transaction were
completed, he would be unable to share the costs of providing ser-
vices and private amenities to his community with future residents of
Phases II and III. According to Davey, Lotus had told him at the time
he purchased his lot in Phase I that he would be able to share these
costs with all future residents of Phases I, II, and III. Now that Lotus
intends to sell Phases II and III to FWS, only the forty-five houses in
Phase I that have been platted and recorded in the deed books can be
constructed in Lotus Creek. Thus, Davey can share costs with only
the current and future residents of those houses. It was in view of
these considerations that the district court found him to have an inter-
est in having others share the costs of providing services and ameni-
ties to Lotus Creek.

   However, FWS points out that Lotus Creek has never been for-
mally approved for development beyond forty-five home sites, and
that Phases II and III are wholly undeveloped land. In addition, Davey
admitted almost two years after he bought his property that only one
additional house had been built to supplement the six that were there
when he arrived in 1999.

   The district court confirmed that there have been no improvements
on any portion of Lotus Creek except for the forty-five lots in Phase
I, and that only those lots have been legally platted or subdivided. In
addition, the court found that, prior to the recordation of a subdivision
plat, City and State ordinances require that either the improvements
10           THE FRIENDS FOR FERRELL PARKWAY v. STASKO
be completed and accepted by the City and State, or an appropriate
bond be posted to assure completion of the improvements in accor-
dance with municipal and State standards. The court observed that
Lotus may never actually construct the utilities and streets. It further
noted that the City and State may refuse to accept and certify the
improvements. Phases II and III of Lotus Creek could not then be
subdivided or sold as individual lots unless a performance bond
acceptable to the City and State were filed.

   Substantial evidence in the record causes us to question whether
the City would grant its approval to the development of Phases II and
III. Indeed, before FWS offered to buy that land from Lotus, the City
Council determined in response to citizen concerns that it would be
in the best interests of the City if Lotus Creek were purchased in order
to prevent its development. The City subsequently stated that "the
development of the Lotus Creek Property would be detrimental to the
public interest, and that the Property, in its entirety, should be main-
tained in its present natural state."

   As it is pure conjecture to believe that, absent the sale of Ferrell
VII to FWS, Ferrell Parkway would be built anytime in the near
future, so it requires numerous, questionable assumptions to conclude
that Phases II and III of Lotus Creek would be developed even in the
absence of FWS’ purchase of that land. Even if plaintiffs could some-
how show injury in fact, however, they cannot meet the traceability
and redressability requirements of the standing inquiry, which we
next consider.1

                                   2.

   The failure to build Ferrell Parkway is not "fairly traceable" to
FWS. Laidlaw, 528 U.S. at 180 (citing Defenders of Wildlife, 504
U.S. at 560-61). The City independently chose to sell the land to FWS
instead of building the road in order to protect the environment. It is
thus not "likely" that a favorable court decision would result in its
being built. Id. at 181.
  1
   We analyze the traceability and redressability prongs in the same sec-
tion because they rise or fall together in this case.
             THE FRIENDS FOR FERRELL PARKWAY v. STASKO                 11
   In addition, plaintiffs’ alleged injuries (i.e., traffic, noise, fumes,
and diminished access) are not "fairly traceable" to FWS. Rather, they
are caused by the increased traffic that inevitably accompanies the
continued construction of residential communities and shopping cen-
ters in the area. Thus, it is not "likely" that a favorable court decision
would eliminate the harms about which plaintiffs complain even if the
road were built. Id.

   Similarly, the district court correctly determined that Davey’s
injury was not caused by FWS, but rather by Lotus. It was Lotus, after
all, that independently decided to sell Phases II and III of Lotus Creek
to FWS instead of developing the property. And it was Lotus which
had allegedly promised Davey that the land would be developed. In
addition, it is the City that must approve any future development of
Lotus Creek. As a result, no relief granted against FWS would in any
way render it "likely" that the property would be developed. Id.

   It is true that the "fairly traceable" standard is "not equivalent to a
requirement of tort causation." Natural Res. Def. Council, Inc. v. Wat-
kins, 954 F.2d 974, 980 n.7 (4th Cir. 1992) (quoting Pub. Interest
Research Group, Inc. v. Powell Duffryn Terminals Inc., 913 F.2d 64,
72 (3d Cir. 1990)); see also Gaston Copper, 204 F.3d at 161. But we
do not insist on anything resembling such a strict standard of causa-
tion in finding that plaintiffs’ claimed injuries are not fairly traceable
to FWS with respect to either Ferrell VII or Phases II and III of Lotus
Creek. Indeed, the "fairly traceable" requirement "is in large part
designed to ensure that the injury complained of is ‘not the result of
the independent action of some third party not before the court.’"
Gaston Copper, 204 F.3d at 162 (quoting Defenders of Wildlife, 504
U.S. at 560). That is exactly the situation in the case at bar. Here,
"[t]he existence of one or more of the essential elements of standing
depends on the unfettered choices made by independent actors not
before the courts and whose exercise of broad and legitimate discre-
tion the courts cannot presume either to control or to predict."
Defenders of Wildlife, 504 U.S. at 562 (internal quotation omitted).
Under these circumstances, "it becomes the burden of the plaintiff to
adduce facts showing that those choices have been or will be made
in such manner as to produce causation and permit redressability of
injury." Id. Plaintiffs have not made that showing.
12           THE FRIENDS FOR FERRELL PARKWAY v. STASKO
                                   C.

   We turn now to plaintiffs’ alternative conceptualization of their
injuries as the destruction of their opportunities to lobby for construc-
tion of Ferrell Parkway and to see Lotus Creek developed as planned.
Describing their injuries at this greater level of generality does little
to satisfy standing requirements, because plaintiffs’ opportunities
were so problematic to begin with. For example, plaintiffs cannot
sidestep the requirements for standing by recharacterizing a wholly
speculative injury as a diminished opportunity to prevent that injury
when the facts reveal the "opportunity" itself to be just as tenuous.

   To reiterate, the City Council views the preservation of Ferrell VII
and Phases II and III of Lotus Creek to be necessary environmental
protection measures. As a consequence, it has not taken any financial
steps to lay the groundwork for construction of Ferrell Parkway since
1995, and it has abandoned the proposed plans to allow the develop-
ment of Lotus Creek. Plaintiffs have been objecting to these deci-
sions, apparently quite passionately, for some time now. But they
have not been able to persuade the City to change course.

   In view of these telling facts, we fail to perceive a legally protected
interest that is "concrete." Defenders of Wildlife, 504 U.S. at 560.
Plaintiffs are certainly correct that a litigant may be injured in fact by
the threatened destruction of an opportunity. See, e.g., Fallon et al.,
supra, at 148 (discussing five Justices’ characterization of plaintiff’s
injury in Regents of the Univ. of Cal. v. Bakke, 438 U.S. 265, 280-81
n.14 (1978) (opinion of Powell, J.), as the deprivation of the chance
to compete for every place in the entering medical school class simply
because of his race); see also Sunstein, supra, at 1465 (discussing
Bakke, as well as the Allen plaintiffs’ characterization of their injury
as "the deprivation of an opportunity to undergo desegregation in
school systems unaffected by unlawful tax deductions"); Allen, 468
U.S. at 756 (validating as judicially cognizable plaintiffs’ identifica-
tion of their injury as "their children’s diminished ability to receive
an education in a racially integrated school"). But this does not mean
that the threatened loss of any opportunity, no matter how abstract
and speculative, will do. One cannot complain about having an oppor-
tunity taken away when one does not have a real, concrete opportu-
nity in the first place. To hold otherwise would transform standing
             THE FRIENDS FOR FERRELL PARKWAY v. STASKO                13
doctrine and threaten the core democratic values that it serves. See,
e.g., Allen, 468 U.S. at 750-52.

   Indeed, our acceptance of plaintiffs’ contention that the mere
threatened loss of a remote opportunity is sufficient to confer standing
would quickly lead to absurd consequences. A child would then be
injured in fact by the prospect of NASA’s shutting down its space
program because she would no longer have the chance to become an
astronaut. Though we do not question the sincerity of plaintiffs’ pleas,
we decline to launch standing doctrine into outer space.

    Plaintiffs rely upon Bryant v. Yellen, 447 U.S. 352 (1980), for the
proposition that the threatened opportunity which serves as the basis
for standing can be "fairly remote." In point of fact, however, the
Supreme Court in that case held that the respondents had standing
because it was "likely" that a favorable decision would allow them to
realize the opportunity they sought (namely, purchasing lands at
prices below the market value for irrigated land), even though they
could not "with certainty" establish that those lands would become
available for them to purchase at less than market prices as a result
of a decision in their favor. Id. at 366-68. Here, plaintiffs cannot dem-
onstrate a likelihood of realizing their threatened "opportunities" in
the absence of the alleged threat. Indeed, they do not even claim that
it is likely Ferrell Parkway will be built if FWS does not acquire Fer-
rell VII from the City, or that Phases II and III of Lotus Creek will
be developed if FWS does not acquire that land from Lotus. And as
discussed above, both the City and Lotus have independently dis-
claimed any intention of developing either piece of property.

                                  IV.

   It seems appropriate to step back and take stock of just how differ-
ent this case is from decisions such as Laidlaw and Gaston Copper.
There the plaintiffs were held to have standing on the ground that they
had reasonable concerns about the actual or threatened effects of
defendants’ discharges of pollutants on their recreational, aesthetic,
and/or economic interests. See Laidlaw, 528 U.S. at 181-85; Gaston
Copper, 204 F.3d at 156-63. Unlike those decisions, in which the
plaintiffs sought standing to challenge the visitation of environmental
harms, the case at bar presents the opposite scenario. Here, plaintiffs
14            THE FRIENDS FOR FERRELL PARKWAY v. STASKO
seek standing to contest state action intended to protect the environ-
ment, ironically in the name of environmental enactments. Rather
than being faced with actual or threatened environmental harms that
constitute a deviation from the status quo ex ante, plaintiffs in this
case are challenging the City’s maintenance of the status quo by leav-
ing the land in its natural state.

   But the visitation of environmental harms through disturbance of
the status quo is different from the speculative effects of preservation
of the status quo through the absence of development. To recognize
the speculative effects of a lack of development broadly, and to rely
upon federal environmental protection statutes such as NEPA in
doing so, would be to turn those statutes on their head. Plaintiffs urge
upon us a view of injury in the environmental context that would
wholly thwart the will of Congress. It is therefore unsurprising that
Article III standing doctrine preserves the separation of powers by
preventing plaintiffs from moving forward in federal court.

                                     V.

   Plaintiffs may have a cause of action against the City Council for
violating state law in attempting to sell Ferrell VII.2 In addition, per-
haps plaintiff Davey may be able to obtain relief by filing suit against
Lotus for breach of contract. Further, plaintiffs can certainly seek the
political remedy of convincing the City Council that further develop-
ment of Virginia Beach and improved roadways would be worth-
while. Regardless of the viability of these avenues of redress,
  2
    Indeed, the Circuit Court for the City of Virginia Beach enjoined the
City from selling the City land involved in the transaction on the ground
that the ordinances authorizing the sale were invalid under state law
because they were not approved by three-fourths of the City Council. See
Andrea Kilmer, and Friends of Ferrell Parkway, L.L.C. v. The City of
Virginia Beach, No. CH01-1486 (order entered June 6, 2001). The City
is appealing, and in the interim it has embarked upon an effort to carry
out the proposed land transaction with FWS by substituting a lease of
Ferrell VII for 40 years. A condition of the lease is that the uses of the
land be the same as if the sale had been accomplished. Thus, even if the
state court judgment is affirmed on appeal, it still will not render the case
at bar moot.
             THE FRIENDS FOR FERRELL PARKWAY v. STASKO               15
however, one thing is clear: where ever else plaintiffs’ grievance lies,
it does not lie in this court. Plaintiffs are attempting to turn what is
a state law case into a federal cause of action. And at the same time,
they are attempting to transmute what is in large measure a question
of local democratic politics into a suit in federal court. Plaintiffs
object to the balance the City is currently striking between attending
to its traffic flow and safety problems on the one hand and addressing
its environmental concerns on the other. But this is the chance we all
take living in a democracy. Disagreement with political outcomes,
even emphatic disagreement, does not by itself confer a federal cause
of action.

                                  VI.

  For the foregoing reasons, the judgment of the district court is

                                                          AFFIRMED.